Order entered June 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00830-CR

                                 EX PARTE JOSE AMAYA

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX11-90031-R

                                           ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

the relief sought by his application for writ of habeas corpus. The appeal is accelerated pursuant

to Texas Rule of Appellate Procedure 31.

       The trial court’s order was signed on June 26, 2012 and appellant’s notice of appeal is

file-stamped July 31, 2012, five days late. It appears the notice of appeal may have been mailed

to the Dallas County District Clerk, but the documents before the Court do not contain a copy of

the envelope in which the notice of appeal was mailed. Therefore, we cannot determine whether

the notice of appeal was mailed on or before July 26, 2012. Accordingly, we ORDER appellant

to file, within TEN DAYS of the date of this order, proof, in accordance with Texas Rule of

Appellate Procedure 9.2(b)(2), that the notice of appeal was mailed on or before July 26, 2012.

If we do not receive the proof of mailing within the time specified, we will, without further
notice, dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 26.2(a)(1); Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

        We ORDER the Dallas County District Clerk to file the clerk’s record containing the

documents related to the habeas corpus proceeding by JULY 8, 2013.

        We ORDER the court reporter of the 265th Judicial District Court to file, by JULY 8,

2013, the reporter’s record of all hearings related to the habeas corpus proceedings.

        Appellant’s brief is due by JULY 29, 2013. The State’s brief is due by AUGUST 19,

2013.

        The appeal will be submitted without argument on September 13, 2013 to a panel

consisting of Justices Bridges, Fillmore, and Lewis.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; Mary Snider, Official Court Reporter, 265th Judicial District Court; and to

counsel for all parties.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE